Appeal by the defendant from a judgment of the County Court, Suffolk County (Tisch, J.), rendered November 7, 1985, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the second degree. In fact, the defendant testified that he did not have permission to break into and enter the complainant’s house at night when the complainant was not home (see, People v Daye, 150 AD2d 481). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions, including that his sentence was excessive, and find them to be either unpreserved for appellate review or without merit (see, People v Suitte, 90 AD2d 80). Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.